Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 1 of 15            FILED
                                                                      2021 May-19 PM 07:06
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                   EXHIBIT 313
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 2 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 3 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 4 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 5 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 6 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 7 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 8 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 9 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 10 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 11 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 12 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 13 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 14 of 15
Case 5:18-cv-01983-LCB Document 222-128 Filed 05/19/21 Page 15 of 15
